mr Simon Lynde plaint. conta Robert Haughton and Sarah Phippeny Widdow or either of them Defendts for neither paying the Summe of Forty nine pounds eight Shillings in money due to the plaint. the. 4th April: 1678 nor admitting (but obstructing him in) the Sale or disposall of a Warehouse wharfe & ground &ca for the [ 574 ] effecting the sd payment as per a writing or Instrumt dated the third of April. 1676. wherein the sd Robert Haughton and Sarah Phippeny stand jointly and severally obliged for the sd payment, or the sd Lyndes disposall of the purmisses for the Satisfying himselfe the aforesd Summe with forbearance thereof and damages &ca The Attachmt being read the Defendt objected agt the process that two actions were couched in it, The plaint. declared hee held to that of the Warehouse Wharfe ground &ca. . . . The Jury . . . found for the Defendts costs of Court.